DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Claims 1-5 and 10-19 are pending as amended on 1/31/2022. Claims 12-14 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-5, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 1517386; previously included machine translation cited herein) in view of Mecerreyes (Applications of Ionic Liquids in Polymer Science and Technology, Springer-Verlag Berlin Heidelberg 2015, Chapter 13, pp 355-387) and Toufaili (US 2010/0311918).
As to claims 1-3, Zhou teaches a method of forming poly(phenylene benzoxazole) comprising reacting terephthaloyl or isophthaloyl chloride (corresponding to instant (a)) with a dihydroxy amino benzene (corresponding to instant (IIa), (b)) (see formula (I) on page 4 of the original document and p 2 of the translation). Zhou discloses heating in solution at 200-550 C to form polybenzoxazole (PBO) of formula II: 
    PNG
    media_image1.png
    150
    559
    media_image1.png
    Greyscale
(see p 4 of original and embodiment 1-4 on page 3 of translation). Therefore, Zhou discloses a method for producing polybenzoxazole which results in obtaining a product mixture (corresponding to instant PG) comprising polybenzoxazole (corresponding to instant P) and solvent.
Zhou teaches utilizing an organic solvent (abstract), such as methyl pyrrolidone or dimethyl acetamide (p 2 of translation). However, Zhou fails to teach utilizing an ionic liquid as the solvent. 
Mecerreyes teaches that ionic liquids have unique and tunable properties and have therefore been widely used as solvent in many organic reactions, even in polymerization chemistry as solvent. Mecerreyes teaches that ILs offer faster rates, higher molecular weight polymers, good yields, easy separation of products and recovery and reuse of catalyst over conventional organic solvent-mediated polymerization process (p 355). Mecerreyes teaches that there is a great demand for the replacement of toxic reagents and volatile solvents, and that ionic liquids are being found as an efficient replacement because they are nonvolatile, thermally stable, non-flammable and chemically inert (p 372, first paragraph). See also p 373, last paragraph. 
Toufaili teaches preparation of polyamides from dicarboxylic acids and diamine in an ionic liquid as solvent (abstract), including wholly aromatic polyamides [0046, 0062] and polyamides from compounds having hydroxyl groups [0050]. Like Mecerreyes, Toufaili teaches that ionic liquids have very good solvent capabilities for a large number of organic, inorganic and polymeric substances, and are generally noncombustible, noncorrosive and nonvolatile [0016]. With regard to the specific ionic liquid, Toufaili teaches that any suitable ionic liquid can be used [0019], names several suitable imidazolium cations, and discloses that it may be preferable to use butylmethylimidazolium as cation [0031]. Toufaili further names several preferred anions, including halide [0032]. 
In light of Mecerreyes’ and Toufaili’s disclosures, the person having ordinary skill in the art would have been motivated to replace a conventional organic solvent in a polymerization reaction of aromatic dicarboxylic and aromatic diamine compounds with an ionic liquid in order to minimize use of toxic/volatile reagents, and/or in order to increase reaction rate, increase molecular weight, increase yield, and/or improve production separation. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the polymerization of terephthaloyl chloride and dihydroxy amino benzene in a solvent, as disclosed by Zhou, by utilizing an ionic liquid, as disclosed by Mecerreyes and Toufaili (such as butylmethylimidazolium halide disclosed by Toufaili), instead of the conventional organic solvent disclosed by Zhou, thereby arriving at the presently claimed subject matter.
In particular, regarding the elected species of ionic liquid (i.e., 1-butyl-3-methylimidazolium chloride, which is now recited in the Markush Group in claim 1):
Toufaili names imidazolium as an example of a cation, and teaches that the anion may be a halogen [0027]. Toufaili specifically teaches that preferred ionic liquids have a high stability and high decomposition temperature, and that dialkylimidazolium has a high decomposition temperature. Toufaili names 1-alkyl-3-methylimidazolium salts as particularly preferable [0028]. Given Toufaili’s teaching in [0027-28] that 1-alkyl-3-methylimidazolium is preferred, it would have been obvious to the person having ordinary skill in the art to have utilized the 1-butyl-3-methylimidazolium isomer as the “butylmethylimidazolium” named in [0031] of Toufaili. Furthermore, as previously noted, Toufaili teaches “halide” as a typical example of the anionic part of the ionic liquid [0026]. Given the limited number of species encompassed by the term “halide,” it would have been obvious to the person having ordinary skill in the art to have utilized any halide species as the “halide” anion named by Toufaili, including chloride.
As to claim 4, modified Zhou suggests a method according to claim 1, as set forth above. Zhou further discloses polymers prepared utilizing 1,5-diamine-2,4-dihydroxybenzene dihydrochloride as the dihydroxy amino benzene compound (p 2 of translation; p 4 of translation, claim 6). The 1,5-diamine-2,4-dihydroxybenzene dihydrochloride disclosed by Zhou corresponds to 4,6-diamino-1,3-dihydroxybenzene dihydrochloride as presently recited. 
As to claim 5, modified Zhou suggests a method according to claim 1, as set forth above. Toufaili discloses a general procedure for polymerization of polyamide which includes preparing a reaction mixture of 20 wt% solution of the monomers in the ionic liquid [0075]. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the reaction of aromatic dicarboxylic and aromatic diamine compounds in ionic liquid, as suggested by modified Zhou, utilizing a reactant concentration as disclosed in the general procedure of Toufaili, thereby arriving at a reaction mixture according to instant claim 5 (i.e., comprising ~10 wt% of each of the aromatic dicarboxylic and diamine components, and 80 wt% solvent).
As to claim 11, modified Zhou suggests a method according to claim 1, as set forth above. Toufaili further teaches that the ionic liquid should have a sufficient solvent capability for the reaction products [0022]. Furthermore, the person having ordinary skill in the art would have been motivated to dissolve increased amounts of polymer product in a solvent in order to, e.g., improve process efficiency by decreasing the amount of solvent needing to be removed during fiber formation processes. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the polymerization of modified Zhou utilizing an ionic liquid capable of dissolving any appropriate amount of the polymer product, including an amount within the presently claimed range of at least 40% by weight.
As to claims 15 and 17, modified Zhou suggests a method according to claims 1 and 5, as set forth above. Zhou exemplifies reacting which takes place at 70 C for 20 hours (see p 3 of translation, embodiment 1). Zhou’s disclosed reaction temperature of 70 C is slightly below the presently claimed range (the presently recited lower end point of the range is 80 C). However, the person having ordinary skill in the art would have been motivated to increase a reaction temperature of a chemical reaction in order to increase the rate of the reaction. Furthermore, as discussed in MPEP 2144.05 II. A., differences in temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Applicant has not provided any evidence which establishes the criticality of the presently claimed temperature range. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the polymerization of modified Zhou at any suitable/workable temperature in order to achieve the desired rate of chemical reaction, including a temperature within the presently claimed range.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 1517386; previously included machine translation cited herein) in view of Mecerreyes (Applications of Ionic Liquids in Polymer Science and Technology, Springer-Verlag Berlin Heidelberg 2015, Chapter 13, pp 355-387) and Toufaili (US 2010/0311918), and further in view of Noda et al (US 2015/0337084). 
The rejection of claim 1 over Zhou, Mecerreyes and Toufaili above is incorporated here by reference. 
Modified Zhou suggests a method for producing a polybenzoxazole polymer according to claims 1 and 15, as set forth above. 
As to claims 10 and 16, Zhou discloses including an organic condensing agent (abstract) for removing hydrogen chloride from the reaction (translation p 3, first full paragraph), and names and exemplifies pyridine as the condensing agent (translation p 2, and p 3, embodiment 1). However, Zhou fails to name any alternative suitable condensing agents. 
Like Zhou, Noda discloses a method for producing polybenzoxazole resin, and teaches that the reaction between aromatic diaminediol and diacid halide produces hydrogen halide as byproduct. Like Zhou, Noda teaches including a small amount of organic base, such as pyridine, to neutralize the hydrogen halide. Noda further teaches that alternatively, an alkali metal hydroxide, such as sodium hydroxide and potassium hydroxide, may be added in the reaction liquid [0088]. 
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Therefore, considering Noda’s disclosure establishing that pyridine, sodium hydroxide and potassium hydroxide were all known as bases for neutralizing hydrogen halide byproduct in the reaction of aromatic diaminediol and diacid halide, it would have been obvious to the person having ordinary skill in the art to have substituted the pyridine condensing agent in the method of modified Zhou for sodium hydroxide or potassium hydroxide in order to neutralize hydrogen chloride.
Additionally with regard to claim 16, the reaction (neutralization) of hydrogen chloride with sodium hydroxide or potassium hydroxide, as in the reaction suggested by modified Zhou, results in formation of sodium chloride or potassium chloride, respectively. Therefore, in a method (as suggested by modified Zhou) wherein monomers are reacted in the presence of sodium hydroxide or potassium hydroxide to neutralize hydrogen chloride, some portion of the reaction must also take place in the presence of sodium chloride or potassium chloride (corresponding to an inorganic salt as presently recited).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 1517386; previously included machine translation cited herein) in view of Mecerreyes (Applications of Ionic Liquids in Polymer Science and Technology, Springer-Verlag Berlin Heidelberg 2015, Chapter 13, pp 355-387) and Toufaili (US 2010/0311918), and further in view of Xu et al (Synthesis and properties of polybenzazoles containing flexible methylene in backbone, Front. Chem. Eng. China 2008, 2(4): 412–416). 
The rejection of claim 15 over Zhou, Mecerreyes and Toufaili above is incorporated here by reference. 
As to claim 18, modified Zhou suggests a method for producing a polybenzoxazole polymer according to claims 1 and 15, as set forth above. Zhou fails to teach including an aliphatic dicarboxylic compound as recited in claim 18. 
Xu teaches that poly-p-phenylenebenzobisoxazole (PBO) has been commercialized as a high temperature resistant, high modulus and high strength superior fiber (p 412, introduction, first paragraph). Like the PBO disclosed in Zhou, the PBO disclosed by Xu is formed from a terephthalic compound and a dihydroxy diamino benzene compound. See Scheme 1 of Xu on p 413. Xu discloses the properties of polybenzazoles having a rigid-rod benzobisoxazole cycle (derived from the dihydroxy diamino benzene monomer) and having either an aromatic segment (derived from a terephthalic compound, i.e., PBO, such as also disclosed in Zhou) or soft methylene segments (derived from aliphatic dicarboxylic compounds, i.e., malonic “C1,” glutaric “C3,” and azelaic “C7,” herein “PBOCX”).
Xu discloses that the rigid-rod nature of polybenzazoles makes them quite difficult to process, and that introducing soft segments into the main chain can improve the solubility (p 412, upper right). Xu’s PBOCX polymers have a lower viscosity than PBO, because the introduction of a soft segment disturbs the rigid-rod structure of PBO and decreases the degree of ordered arrangement. However, the methylene group is not stable in high temperature, and therefore, PBOCX has decreased thermal stability relative to PBO (p 414, lower right).
Considering Xu, the person having ordinary skill in the art would have recognized that introducing soft methylene segments derived from aliphatic dicarboxylic compounds (e.g., malonic, glutaric, azelaic) into polybenzazole polymers would decrease viscosity and improve the processability/solubility of the polymers by disturbing the rigid-rod structure, yet would also worsen the thermal stability of the polymers. The person having ordinary skill in the art would have been motivated, therefore, to prepare a polybenzazole polymer from a combination of terephthalic monomers (for thermal stability) and aliphatic dicarboxylic monomers such as malonic, glutaric or azelaic acid monomers (for processability) in order to achieve the desired balance of thermal stability and processability for the intended application of the polymer. It would have been obvious to the person having ordinary skill in the art, therefore, to have produced a polybenzazole polymer, as suggested by modified Zhou, by replacing an appropriate portion of Zhou’s terephthalic monomer with any of Xu’s malonic, glutaric or azelaic acid monomers in order to improve the solubility/processability of the polymer.
As to claim 19, modified Zhou suggests a method according to claim 18, as set forth above. Regarding the presently recited content of solvent (i.e., instant component c), Toufaili discloses a general procedure for polymerization of polyamide which includes preparing a reaction mixture of 20 wt% solution of the monomers in the ionic liquid [0075]. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the reaction of dicarboxylic and diamine compounds in ionic liquid, as suggested by modified Zhou, utilizing a reactant concentration as disclosed in the general procedure of Toufaili, thereby arriving at a reaction mixture comprising 80 wt% solvent. As to the presently recited contents of aromatic dicarboxylic monomer (a), diamino monomer (b) and aliphatic dicarboxylic compound, as established above, the person having ordinary skill in the art would have been motivated to select an appropriate ratio of aromatic dicarboxylic to aliphatic dicarboxylic monomers in order to achieve the desired balance between thermal stability and processability. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polybenzoxazole, as suggested by modified Zhou, from a reaction mixture comprising ~80 wt% of the ionic liquid solvent, ~10 wt% of the diamino monomer and ~10 wt% dicarboxylic monomers, by utilizing any appropriate amounts of aromatic and aliphatic dicarboxylic monomers to total the 10 wt% dicarboxylic monomers, including e.g., 5 wt% aromatic and 5 wt% aliphatic, thereby arriving at the presently claimed subject matter.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered.
Applicant argues (p 15) that to produce PBO polymers, it is thought that polyphosphoric acid is necessary to serve as solvent, catalyst and dehydrating agent, and therefore, Mecerreyes’ general disclosure to utilize ionic liquids in polymerization would not have led one to use ionic liquid in forming PBO (due to no expectation of success). 
However, as noted in the advisory action mailed 1/10/22 (paragraph 7),  Zhou, the primary reference, specifically acknowledges that PBO has generally been known to require difficult processing conditions (p 1 of translation) with solubility only in few strong acids such as polyphosphoric acid. Zhou teaches that the purpose of the disclosed invention is to provide a method which solves the difficulties in processing PBO (p 2, middle). Zhou teaches utilizing methyl pyrrolidone or DMAc as organic solvents, which are commonly used organic solvents for polymerization. Zhou does not disclose utilizing a strong acid, such as polyphosphoric acid, in the inventive synthesis of PBO.
Applicant's arguments and Declaration do not provide an explanation as to why one would not have had a reasonable expectation of success in utilizing an ionic liquid, as disclosed in Mecerreyes and Toufaili, when carrying out Zhou's process. Given that Zhou specifically teaches a process which does not require the use of polyphosphoric acid, the reasoning set forth by Applicant regarding general PBO synthesis does not appear to apply to Zhou’s process, and therefore, Applicant's arguments are unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766